NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: CLIFFORD ALLEN BRACE, Jr.,               No. 21-55153

             Debtor,                            D.C. No. 5:20-cv-01641-JGB
______________________________

CLIFFORD ALLEN BRACE, Jr.,                      MEMORANDUM*

                Appellant,

 v.

STEVEN M. SPEIER, Chapter 7 Trustee,

                Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                             Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Clifford Allen Brace, Jr. appeals pro se from the district court’s order

affirming the bankruptcy court’s July 22, 2020 civil contempt order against Brace.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 158(d)(1). We review de novo a district

court’s decision on appeal from a bankruptcy court, and apply the same standard of

review the district court applied to the bankruptcy court’s decision. Christensen v.

Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir.

1990). We affirm.

      The bankruptcy court did not abuse its discretion in finding Brace in civil

contempt for violating the automatic stay because the trustee showed by clear and

convincing evidence that Brace knew of the automatic stay and refused to cure his

violation. See Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178, 1191 (9th Cir.

2003) (a party seeking an order of contempt has the burden to show by clear and

convincing evidence that the contemnor violated the automatic stay (citation and

internal quotation marks omitted)).

      We reject as without merit Brace’s contentions that the bankruptcy court

lacked jurisdiction and that the bankruptcy judge was biased against him.

      Brace’s motion for stay (Docket Entry No. 7) is denied.

      AFFIRMED.




                                         2                                   21-55153